      Case 3:20-cv-00212-PRM Document 21 Filed 02/08/21 Page 1 of 30




           IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF TEXAS
                     EL PASO DIVISION

U.S. BANK TRUST, N.A., as           §
Trustee for LSF9 MASTER             §
PARTICIPATION TRUST,                §
     Plaintiff,                     §
                                    §
v.                                  §              EP-20-CV-212-PRM
                                    §
ELOY SALGADO and                    §
RAQUEL SALGADO,                     §
   Defendants.                      §

 MEMORANDUM OPINION AND ORDER GRANTING IN PART
AND DENYING IN PART PLAINTIFF’S MOTION FOR DEFAULT
                    JUDGMENT
     On this day, the Court considered Plaintiff U.S. Bank Trust, N.A.,

as Trustee for LSF9 Master Participation Trust’s [hereinafter

“Plaintiff”] “Motion for Default Judgment” (ECF No. 16), filed on

December 9, 2020, in the above-captioned cause. For the reasons

herein, the Court will grant in part and deny in part Plaintiff’s Motion

for Default Judgment.

     PROCEDURAL AND FACTUAL BACKGROUND

     The case concerns a mortgage release that Plaintiff alleges was

erroneously executed and now seeks to rescind. See generally Original

Compl., July 21, 2020, ECF No. 1 [hereinafter “Complaint”].
      Case 3:20-cv-00212-PRM Document 21 Filed 02/08/21 Page 2 of 30




           Factual Background

     On or about June 19, 2002, Defendants Eloy and Raquel Salgado

[hereinafter “Defendants”] accepted a home-equity mortgage loan from

Beneficial Texas Inc. [hereinafter “Beneficial”]. Compl. ¶ 6.

     Two documents provide the terms of the mortgage loan. First,

Defendants and Beneficial jointly executed a promissory note, Compl.

Ex. 2, at 2 [hereinafter “Note”], on June 19, 2002. Compl ¶ 6. Pursuant

to the Note, Beneficial agreed to pay Defendants $79,380.70, on June

19, 2002, which Defendants agreed to repay at an interest rate of

11.446% per year. Note 4. The Note established a payment schedule,

which requires Defendants to make monthly payments of $782.88 to

Beneficial over a period of 360 months. Id. According to this schedule,

Defendant’s final payment would be due on June 19, 2032, at which

point Defendants would have paid Beneficial $281,836.80. Id.

     Second, on June 19, 2002, Defendants both signed a document,

Compl. Ex. 3 [hereinafter “Security Instrument”], that conveyed to

Beneficial a security interest in their home, a piece of real property

located at 10436 Byway Drive, El Paso, Texas 79935 [hereinafter




                                  2
         Case 3:20-cv-00212-PRM Document 21 Filed 02/08/21 Page 3 of 30




“Property”1]. Compl. ¶ 7. The Security Instrument provides that

Beneficial—and its successor in interest—has the power to foreclose on

the Property should Defendants fail to make the required payments or

otherwise default on the mortgage loan. Security Instrument 6. The

Security Instrument was filed in the official records of El Paso County,

Texas on June 5, 2002, under instrument number 20020050603. Id. at

9.

        Thereafter, on or about May 15, 2014, HSBC Consumer Lending—

a third-party entity acting on behalf of Beneficial— filed a document,

Compl. Ex. 4 [hereinafter “Release”], in the official records of El Paso

County, Texas on May 20, 2014, under instrument number




1   Plaintiff further describes the Property as follows:

        LOT TEN (10), BLOCK ONE HUNDRED FIFTEEN (115),
        EASTWOOD HEIGHTS, UNIT ‘V’, REPLAT ‘A’, AN
        ADDITION IN THE CITY OF EL PASO, EL PASO
        COUNTY, TEXAS, ACCORDING TO THE PLAT THEREOF
        ON FILE IN VOLUME 33, PAGE 7, PLAT RECORDS IN
        THE OFFICE OF THE COUNTY CLERK OF EL PASO
        COUNTY, TEXAS. TAX MAP OR PARCEL ID NO.:
        E22299911501900.

Compl. ¶ 8.
                                    3
        Case 3:20-cv-00212-PRM Document 21 Filed 02/08/21 Page 4 of 30




20140031694. Compl. ¶ 9. The Release indicates that Beneficial had

received “full payment” in satisfaction of the mortgage loan. Release 2.

In addition, the Release purports to reconvey Beneficial’s interest in the

Property to Defendants and remove the mortgage lien that encumbered

the Property. Id. Plaintiff avers that the Release was filed “by mistake

and without the knowledge of either Plaintiff or Defendants.” Compl.

¶ 9. Plaintiff further alleges that at the time the Release was filed, “the

Note had not been fully paid” and that “[n]o consideration was given, by

any party, in return for the Erroneous [sic] Release.” Id.

        Thereafter, on September 12, 2016, Beneficial assigned its interest

in the mortgage to LSF9 Master Participation Trust. Compl. ¶ 10; see

Compl. Ex. 5. This assignment was filed in the official records of El

Paso County, Texas under instrument number 20160066724. Compl.

¶ 10.

        Subsequently, on May 14, 2017, LSF9 Master Participation Trust

assigned its interest in the mortgage to Plaintiff. Id. ¶ 11; see Compl.

Ex. 6. This assignment was recorded in the official records of El Paso

County, Texas under instrument number 2017023666. Compl. ¶11. By




                                   4
      Case 3:20-cv-00212-PRM Document 21 Filed 02/08/21 Page 5 of 30




virtue of these assignments, Plaintiff avers that it “is the current owner

and holder of [the] [l]oan.” Id.

     On April 14, 2020, Plaintiff filed a document, Compl. Ex. 7

[hereinafter “Rescission”], in the official records of El Paso County,

Texas under instrument number 20200029327. Id. ¶ 12. The

Rescission reads that the Security instrument “was erroneously

satisfied” and the “[S]ecurity [I]nstrument is reinstated, and . . . is

declared to be in full force and effect.” Rescission 1.

     Plaintiff avers that “Defendants [have] continued making monthly

payments on the [l]oan” and remain current on their payments. Compl.

¶¶ 15–16.

            Procedural Background

     On July 21, 2020, Plaintiff filed its Complaint. Therein, Plaintiff

asserts claims for (1) quantum meruit and (2) equitable rescission of the

Release. Id. ¶¶ 18–26. Additionally, Plaintiff requests a declaratory

judgment stating that the Rescission is valid and the Release is invalid,

along with an award of attorney fees and costs. Id. ¶¶ 18–29.

     On the same day that Plaintiff filed its Complaint, the Clerk of the

Court issued summons as to Defendants. See Summons in a Civil


                                   5
      Case 3:20-cv-00212-PRM Document 21 Filed 02/08/21 Page 6 of 30




Action, July 21, 2020, ECF No. 2; Summons in a Civil Action, July 21,

2020, ECF No. 3 [hereinafter collectively “Summons”]. Therein,

Defendants were apprised that they were required to answer the

Complaint within twenty-one days of receiving service of process and

that a failure to respond would result in the entry of a “judgment by

default . . . for the relief demanded in the complaint.” Summons 1.

     On October 26, 2020, Plaintiff filed affidavits indicating that each

Defendants had received service of process. Aff. of Service, Oct. 26,

2020, ECF No. 8; Aff. of Service, Oct. 26, 2020, ECF No. 9 [hereinafter

collectively “Affidavits of Service”]. Therein, Carolina Hernandez, a

process server, declares under penalty of perjury that she served both

Defendants on October 14, 2020, at the Property. Id.

     On December 9, 2020, Plaintiff filed its “Request for Clerk’s Entry

of Default as to Defendants Eloy Salgado and Raquel Salgado” (ECF

No. 16) [hereinafter “Motion for Entry of Default”]. Therein, Plaintiff

avers that Defendants were required to “answer or other [sic] respond”

to the Complaint by no later than November 9, 2020, pursuant to Fed.

R. Civ. P. 12(a)(1)(A)(i). Id. ¶ 2. Alleging that Defendants had failed to

do so, Plaintiff requests that the Clerk of the Court enter Defendants’


                                 6
      Case 3:20-cv-00212-PRM Document 21 Filed 02/08/21 Page 7 of 30




default. Id. Plaintiff attached an affidavit to its Motion for Entry of

Default. See id. Ex. 1 [hereinafter “Affidavit”]. Therein, Plaintiff’s

counsel, Attorney Shawnika L. Harris, declares under penalty of

perjury that Defendants had failed to respond within twenty-one days

after receiving service of process. Aff. 1–2 Thereafter, the Clerk of the

Court entered Defendants’ default. Clerk’s Entry of Default as to Defs.,

ECF No. 19, January 11, 2021.

     On December 9, 2020, Plaintiff also filed its Motion for Default

Judgment, requesting that the Court enter a default judgment in its

favor. Specifically, Plaintiff requests that the Court (1) cancel and

rescind the Release, (2) enter declaratory judgment stating that the

Security Instrument and Rescission are valid and in full effect, and (3)

award Plaintiff the attorney fees and costs it has incurred in

prosecuting this action. Id. at 2–3.

     In support of their request for a default judgment, Plaintiff alleges

that the Release was erroneously executed. Compl. ¶ 9. Specifically,

Plaintiff contends Defendants had not fully repaid the loan at the time

the Release was executed. Id. Plaintiff further alleges that the Release




                                  7
      Case 3:20-cv-00212-PRM Document 21 Filed 02/08/21 Page 8 of 30




“was issued by mistake and without the knowledge of either Plaintiff or

Defendants.” Id.

     To date, Defendants have not responded to the Complaint or

otherwise entered an appearance in the above-captioned cause.

     LEGAL STANDARDS

           Default Judgment

     Rule 55 of the Federal Rules of Civil Procedure governs the

procedure by which a party may seek the entry of a party’s default and

a default judgment. N.Y. Life Ins. Co. v. Brown, 84 F.3d 137, 141 (5th

Cir. 1996). If a party “against whom a judgment for affirmative relief is

sought has failed to plead or otherwise defend” and “that failure is

shown by affidavit or otherwise, the clerk must enter the party's

default.” Fed. R. Civ. P. 55(a). Once a party’s default has been entered,

a default judgment may then be requested. Fed. R. Civ. P. 55(b). The

Fifth Circuit has summarized the process set forth by Rule 55:

     A default occurs when a defendant has failed to plead or otherwise
     respond to the complaint within the time required by the Federal
     Rules. An entry of default is what the clerk enters when the
     default is established by affidavit or otherwise . . . . After [a]
     defendant’s default has been entered, plaintiff may apply for a
     judgment based on such default. This is a default judgment.
N.Y. Life, 84 F.3d at 141.

                                 8
      Case 3:20-cv-00212-PRM Document 21 Filed 02/08/21 Page 9 of 30




     Rule 55(a) provides that the “clerk must enter the party’s default,”

provided the default is established by “affidavit or otherwise.”

(emphasis added). A court may then enter a default judgment provided

that the party requesting a default judgment has stated a cognizable

legal claim supported by well-pleaded factual allegations. E.g., Lewis,

236 F.3d at 768; Wooten v. McDonald Transit Assocs., 788 F.3d 490, 498

(5th Cir. 2015); Nishimatsu Constr. Co. v. Houston Nat'l Bank, 515 F.2d

1200, 1206 (5th Cir. 1975).

     The Fifth Circuit has cautioned that “[d]efault judgments are a

drastic remedy, not favored by the Federal Rules [of Civil Procedure].”

Lewis v. Lynn, 236 F.3d 766, 767 (5th Cir. 2001) (per curiam) (quoting

Sun Bank of Ocala v. Pelican Homestead & Savings Ass’n, 874 F.2d 274,

276 (5th Cir. 1989)). “A party is not entitled to a default judgment as a

matter of right, even where the defendant is technically in default.”

Ganther v. Ingle, 75 F.3d 207, 212 (5th Cir. 1996).

     Accordingly, a default judgment is appropriate “only in extreme

situations,” such as when “the adversary process has been halted

because of an essentially unresponsive party.” Sun Bank, 874 F.2d at

276; see Lindsey v. Prive Corp., 161 F.3d 886, 893 (5th Cir. 1998)


                                 9
      Case 3:20-cv-00212-PRM Document 21 Filed 02/08/21 Page 10 of 30




(articulating factors relevant to the entry of a default judgment). This

rule reflects the policy that courts should “dispos[e] of cases on their

merits,” rather than allow parties to terminate litigation by resorting to

“procedural maneuver[s],” such as a default judgment. Sun Bank, 874

F.2d at 276.

     ANALYSIS

     To resolve Plaintiff’s Motion for Default Judgment, the Court

must determine: (1) whether a default judgment is procedurally

warranted; (2) whether the Complaint can support a default judgment;

and (3) what form of relief, if any, is appropriate. See, e.g., United

States v. Giles, 538 F. Supp. 2d 990, 993 (W.D. Tex. 2008) (Martinez, J.);

Moreland v. A-Q-B, LLC, No. 6-19-CV-00372-ADA, 2019 U.S. Dist.

LEXIS 213224, at *3 (W.D. Tex. Dec. 11, 2019). The Court considers

these issues seriatim.

           Entry of Default

     The Court first considers whether the Clerk’s entry of Defendants’

default was appropriate. N.Y. Life, 84 F.3d at 141.

     Rule 12 of the Federal Rules of Civil Procedure provides that a

defendant in a civil action must file a responsive pleading “within


                                  10
      Case 3:20-cv-00212-PRM Document 21 Filed 02/08/21 Page 11 of 30




[twenty-one] days after being served with the summons and complaint.”

Fed. R. Civ. P. 12(a)(1)(A)(i). Following a defendant’s failure to answer

timely, a plaintiff may request that the clerk of the court enter the

party’s default. N.Y. Life, 84 F.3d at 141. Rule 55 provides that the

grounds for the entry of a party’s default must be “shown by affidavit or

otherwise.” Fed. R. Civ. P. 55(a). “If the plaintiff files a sufficient

application for entry of default” following a defendant’s failure to

respond then “the clerk must enter the party’s default.” Jefferson v. La.

Dep't of Pub. Safety & Corr., 401 F. App'x 927, 929 (5th Cir. 2010)

(quoting id.).

      Here, Plaintiff filed its Motion for Entry of Default on December 9,

2020. Therein, Plaintiff avers that Defendants both received service of

process in the above-captioned cause on October 12, 2020, that

Defendants were required to answer or otherwise respond to the

Complaint by November 9, 2020, and that Defendants have failed to do

so. Mot. for Entry of Default 1. In support of this motion, Plaintiff filed

its Affidavit, wherein Plaintiff’s counsel—Attorney Shawnika L.

Harris—declares under penalty of perjury that the entry of Defendants’

default is warranted for the aforementioned reasons. Aff. 1–2. On


                                  11
      Case 3:20-cv-00212-PRM Document 21 Filed 02/08/21 Page 12 of 30




January 11, 2021, the Clerk of the Court entered Defendants’ default.

See Clerk’s Entry of Default as to Defs 1.

     After consideration, the Court concludes that the record clearly

establishes Defendants “fail[ure] to plead or otherwise defend.” Fed. R.

Civ. P. 55(a). The record reflects that each Defendant received service

of process on October 14, 2020. Affs. Service 4. Thus, pursuant to Rule

12, Defendants were required to file a responsive pleading by no later

than November 14, 2020. However, Defendants did not respond by

November 14, 2020 (or anytime thereafter). Indeed, the summons

warned that a failure to respond timely would result in “judgment by

default [being] entered . . . for the relief demanded in the complaint.”

Summons 1.

     Accordingly, the Court concludes that the entry of Defendants’

default was warranted.

           Rescission of the Release

     The Court next considers whether the Complaint, along with the

materials attached to and referenced therein, states a plausible claim

for relief and thus can support a default judgment. Nishimatsu, 515

F.2d at 1206.


                                 12
      Case 3:20-cv-00212-PRM Document 21 Filed 02/08/21 Page 13 of 30




     A default judgment may be entered only if the pleadings, which

are assumed to be true, provide “a sufficient basis” for a default

judgment. Id. (citing Thomson v. Wooster, 114 U.S. 104, 113 (1885)). To

support a default judgment, the pleadings must satisfy the standards

set forth in Rule 8 of the Federal Rules of Civil Procedure. Wooten, 788

F.3d at 498. Rule 8 provides that a pleading must contain “a short and

plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). Thus, pursuant to Rule 8, a claim is

sufficiently articulated when it provides the adverse party fair notice of

the claim and the grounds upon which it rests such that the adverse

party is “not a victim of unfair surprise.’” Woodfield v. Bowman, 193

F.3d 354, 362 (5th Cir. 1999) (internal quotation omitted).

     Accordingly, the Court considers whether the Complaint

sufficiently states a claim for equitable rescission of the Release.

     As a general matter, a court may not rescind a contract unless a

mutual mistake warrants such equitable relief. Ledig v. Duke Energy

Corp., 193 S.W.3d 167, 175 (Tex. App. 2006). Nevertheless, in limited

circumstances, Texas law allows for equitable rescission of a contract

based on a party’s unilateral mistake. Id.


                                 13
      Case 3:20-cv-00212-PRM Document 21 Filed 02/08/21 Page 14 of 30




         “[E]quity may permit rescission based on a unilateral mistake

when ‘(1) the mistake is of so great a consequence that to enforce the

contract would be unconscionable; (2) the mistake relates to a material

feature of the contract; (3) the mistake occurred despite ordinary care;

and (4) the parties can be placed in status quo, i.e., the rescission must

not prejudice the other party except for the loss of the bargain.’” Id.

(quoting Cigna Ins. Co. v. Rubalcada, 960 S.W.2d 408, 412 (Tex. App.

1998); James T. Taylor & Son, Inc. v. Arlington Indep. Sch. Dist., 160

Tex. 617, 620 (1960)). The Court addresses these issues in turn.

             1.    Unconscionability

     The Court first considers whether enforcing the Release would be

unconscionable. Id.

     To satisfy this prong, Plaintiff must show that the effect of the

Release “is of so great a consequence that to enforce the [Release] as

made would be unconscionable.” Flores v. Medline Indus., Inc., No. 13-

14-00436-CV, 2015 Tex. App. LEXIS 12719, at *19 (Tex. App. Dec. 17,

2015). “In general, a contract will be found unconscionable if it is

grossly one-sided.” In re Poly-America, L.P., 262 S.W.3d 337, 348 (Tex.

2008).


                                  14
      Case 3:20-cv-00212-PRM Document 21 Filed 02/08/21 Page 15 of 30




     Here, Plaintiff contends that “[a]llowing the Erroneous [sic]

Release to stand would be unconscionable.” Compl. ¶ 25. Plaintiff

reasons that “[g]iving effect to the Erroneous [sic] Release would create

an inequitable windfall to Defendants and an undeserved injury to

Plaintiff,” id. ¶ 19, as Defendants did not bargain for the Release and

did not provide any consideration in exchange for the Release, id. ¶¶ 24,

26. The Court is of the opinion that the Release is unconscionable.

     Beneficial—Plaintiff’s predecessor in interest—and Defendants

signed the Note on June 19, 2002. Note 2. Pursuant to the Note,

Defendants promised to pay Beneficial $281,836.80 over the course of

360 months in exchange for receiving $79,380.70 on June 19, 2002. Id.

at 5. As collateral for this loan, Defendants conveyed to Beneficial a

security interest in the Property. Compl. ¶ 7; Security Instrument 2.

Subsequently, Beneficial’s contractual obligations and rights were

reassigned to Plaintiff. Compl. ¶¶ 10–11.

      Therefore, the Security Instrument protects Plaintiff’s

contractual interests by empowering it to foreclose on the Property

should Defendants fail to make the required monthly payments.

Compl. ¶ 6; Security Instrument 6. Even though Plaintiff has not


                                 15
      Case 3:20-cv-00212-PRM Document 21 Filed 02/08/21 Page 16 of 30




quantified the monetary damage that it would suffer if the Release is

not rescinded, the Court is of the opinion that the Release is grossly

one-sided and, therefore, unconscionable.

     Plaintiff alleges that Defendants have made timely payments as

required under the terms of the Mortgage. Compl. ¶ 16. As of May 14,

2014, Defendants would have paid approximately $111,951.89 of the

mortgage loan, with a balance of approximately $169,885.00 left owing.

At this time, Plaintiff would have received approximately 40%—less

than half—of the total sum that it was entitled to pursuant to the Note.

However, if the Release is deemed effective as of May 14, 2014,

Defendants would be released from their promise to pay the remaining

balance of approximately $169,885.00, a windfall that would come at

Plaintiff’s expense.

     As Defendants did not provide Plaintiff any consideration in

exchange for this windfall, the Court concludes that the Release is

unconscionable.

           2.     Materiality

     The Court next considers whether Plaintiff’s mistake relates to a

material feature of the contract. Ledig, 193 S.W.3d at 175.


                                 16
      Case 3:20-cv-00212-PRM Document 21 Filed 02/08/21 Page 17 of 30




     To be “material,” Plaintiff’s mistake “must involve the subject

matter of the contract and the substance thereof.” Flores, 2015 Tex.

App. LEXIS 12719, at *12. A mistake is not material when it merely

relates “to a collateral matter.” Id.

     Here, the two documents define the mortgage contract between

Plaintiff and Defendants. First, the Note memorializes Plaintiff’s

promise to lend Defendants $79,380.70 and Defendants’ corresponding

promise to pay Plaintiff a total of $281,836.00 over the course of 360

months. Second, the Security Instrument conveyed to Plaintiff a

security interest in the Property to serve as collateral for the mortgage.

Hence, the Court concludes that the essential elements of the contract

include: (1) the mortgage loan from Plaintiff to Defendants, (2) the

promise to pay Plaintiff a total of $281,836.00 over the course of 360

months, and (3) the security interest in the Property.

     The Release concerns two of these issues: (1) Defendants’ promise

to repay the mortgage loan and (2) Plaintiff’s security interest in the

Property. Release 2.

     Accordingly, the Court concludes that the Release relates to

material elements of the contract.


                                  17
      Case 3:20-cv-00212-PRM Document 21 Filed 02/08/21 Page 18 of 30




           3.    Ordinary Care

     The Court next considers whether Plaintiff’s mistake occurred

despite the use of ordinary care. Ledig, 193 S.W.3d at 175.

     In the context of equitable rescission, a mistake occurs despite the

use of ordinary care when the party’s mistake results from a

“carelessness or lack of good faith” that “amounts to gross . . . or wilful

negligence.” James T. Taylor & Son, 160 Tex. at 622 (internal

quotation omitted). “[A] clerical or inadvertent error” will not preclude

equitable relief; the mistake must “violate a positive duty.” Id. This is

a question of fact that must be answered in light of the circumstances at

that time of the mistake. Id. at 622–25 The relevant factors include,

inter alia, “the nature of the transaction, any external pressures that

might have led to the mistake, and “the position of the opposite

contracting party.” Id.

     In the present case, Plaintiff does not explain why the Release was

erroneously executed.2 Instead, Plaintiff avers the following:




2 Plaintiff alleges that “[t]he mistake occurred despite ordinary
care. Beneficial Financial was winding down their business at the
time the mistake was made.” Compl. ¶ 25(b). It is well-settled
                                   18
      Case 3:20-cv-00212-PRM Document 21 Filed 02/08/21 Page 19 of 30




     At the time of the Erroneous [sic] Release, the Note had not been
     fully paid and the lien created by the Security Instrument,
     securing the Note, had not been satisfied. No consideration was
     given, by any party, in return for the erroneous Release. The
     Erroneous [sic] Release was issued by mistake and without the
     knowledge of either Plaintiff or Defendants.

Compl. ¶ 9.

     Based on the record before it, the Court is unable to glean why the

mistake occurred, what effect, if any, it had on Defendants, or why no

one realized this mistake had occurred until April 14, 2020—nearly six

years after the Release was recorded. Given the sparse details

regarding this issue, the Court is unable to find that the Release was

filed despite the use of ordinary care.

     Nevertheless, Texas law has recognized an exception to the

‘ordinary care’ prong. Hayes v. E.T.S. Enters., Inc., 809 S.W.2d 652, 659

(Tex. App. 1991). In limited circumstances, the balance of the equities

may warrant rescission based on a unilateral mistake, even though the




that pleadings cannot rely on conclusory allegations to satisfy
Rule 8. See Wooten, 788 F.3d at 498 (quoting Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 555 (2007); Ashcroft v. Iqbal, 556 U.S.
662, 678 (2009)). As this particular allegation is bereft of factual
support, the Court concludes that it is a conclusory statement that
it does not accept as true.
                                 19
      Case 3:20-cv-00212-PRM Document 21 Filed 02/08/21 Page 20 of 30




culpable party cannot establish that their mistake occurred despite the

use of ordinary care. E.g., id.; Star Serv. v. Raines (In re Raines), No.

95-40255, 1995 U.S. App. LEXIS 41698, at *10 (5th Cir. 1995)

(unpublished op.).

     Under this exception, a party that made a unilateral mistake may

request equitable rescission of a contract “unless (1) the cancellation

would offend the rights of an innocent purchaser for value or (2) another

party in good faith and in innocent reliance . . . had made a position

alteration that could not be reversed without significant prejudice.”

Hayes, 809 S.W.2d at 659. Stated otherwise, the inability to satisfy the

‘ordinary care’ prong is no barrier to rescission when rescission can

restore both parties to the status quo ex-ante without prejudice to

either side. See Monarch Marking Sys. Co. v. Reed's Photo Mart, Inc.,

485 S.W.2d 905, 906-07 (Tex. 1972) (“The Texas rule has long been that

relief from a unilateral mistake depends upon the ability of the party

mistaken to put the other party into the same situation as he was prior

to the transaction in question.”)

     This exception has been justified as a matter of public policy. See

Hayes, 809 S.W.2d at 659 (discussing James T. Taylor & Son, 160 Tex.


                                    20
      Case 3:20-cv-00212-PRM Document 21 Filed 02/08/21 Page 21 of 30




at 622–26). When a party commits a mistake that, if unrectified, would

produce an unconscionable outcome, then equity may excuse the

culpable party from showing that they exercised ordinary care based on

the principle that it would be improper for the non-culpable party to

receive an unexpected windfall because of an unintended mistake. See

id. (internal quotation omitted). Thus, in Hayes, the court rescinded a

contractual release that was erroneously filed, even though the culpable

party could not satisfy the ordinary care prong, reasoning that it would

be improper for the release to be given effect when the non-culpable

party had not made a “detrimental position change in innocent reliance

upon the . . . release” and the culpable party would have suffered a

significant loss absent equitable relief. Id.

     Here, the Court is of the opinion that the equities weigh in favor of

rescission. The record reflects that Beneficial and Defendants entered

into a valid mortgage contract, whereby Defendants received a sum of

money in exchange for the promise to repay the loan plus applicable

interest. Compl. ¶¶ 6–8. Nothing before the Court suggests that

rescinding the Release would deny Defendants the contractual benefits

for which they had bargained. On the contrary, Plaintiff alleges that it


                                  21
      Case 3:20-cv-00212-PRM Document 21 Filed 02/08/21 Page 22 of 30




has “performed each and all of its contractual obligations.” Id. ¶ 23.

Moreover, there is no indication that rescission would prejudice

Defendants. Plaintiff expressly alleges that Defendants “were not

aware of” the Release until 2020 and have consistently made their

monthly mortgage payments. Id. ¶ 25(c). On this record, the Court

concludes that Defendants have not altered their position in reliance on

the Release such that equitable rescission would be improper. Hayes,

809 S.W.2d at 659.

      In contrast, giving effect to the Release would result in significant

damage to Plaintiff—it would excuse Defendants from their obligation

to pay approximately $169,885.00 to Plaintiff. Indeed, enforcing the

Release would be inequitable in light of the fact that a third-party

entity, HSBC Consumer Lending—and not Plaintiff—erroneously filed

the Release. Compl. ¶ 9; Release 2; see Hayes, 809 S.W.2d at 660

(reasoning that equitable rescission was warranted because “the

negligence, if any, in preparing and executing the release was that of a

third party and not that of [the plaintiff].”).




                                  22
      Case 3:20-cv-00212-PRM Document 21 Filed 02/08/21 Page 23 of 30




     Consequently, the Court concludes that the balance of the equities

warrants rescinding the Release and giving effect to the Rescission. 3

           Quantum Meruit

     As an alternative theory of recovery, Plaintiff also asserts a claim

for quantum meruit. Compl. ¶ 18–21.

     A quantum meruit claim seeks to prevent the unjust enrichment

of one party at the expense of another. Fortune Prod. Co. v. Conoco,

Inc., 52 S.W.3d 671, 683 (Tex. 2000). Thus, a party bringing a quantum

meruit claim seeks “an obligation imposed by law to do justice even

though it was clear that no promise was ever made or intended.” Id.

(quoting John D. Calamari & Joseph M. Perillo, The Law of Contracts,

§ 1–12 (3d ed. 1987)). However, it is well-settled that a party cannot

bring a claim for quantum meruit “when a valid, express contract covers




3As the Court finds that Defendants have not altered their
position in reliance on the Release, it need not separately consider
the fourth prong of the rescission test—that “the parties can be
placed in status quo, i.e., the rescission must not prejudice the
other party except for the loss of the bargain.” Ledig, 193 S.W.3d
at 175. For the reasons set forth above, the Court concludes that
the rescission would place both Plaintiff and Defendants in the
status-quo without issue.

                                 23
        Case 3:20-cv-00212-PRM Document 21 Filed 02/08/21 Page 24 of 30




the subject matter of the parties’ dispute.” Id.; see Ledig, 193 S.W.3d at

176 (“When a valid agreement already addresses the matter, recovery

under an equitable theory is generally inconsistent with the express

agreement.”).

        Here, the Note and Security Instrument constitute a valid

contract that expressly covers the subject matter of this dispute. See

infra, Part III.B.2. For this reason, the Court concludes that the

existence of a valid mortgage contract precludes Plaintiff’s quantum

meruit claim, Defendants’ default notwithstanding.

             Relief

        The Court next considers what relief Plaintiff merits.

              1.   Lindsey4 Factors

        The Court now considers whether a default judgment is

appropriate in this case, or whether any practical considerations weigh

against the entry of a default judgment.

        The Fifth Circuit has described a default judgment as “a drastic

remedy” that is not favored by the Federal Rules of Civil Procedure.




4   Lindsey v. Prive Corp., 161 F.3d 886 (5th Cir. 1998).
                                   24
      Case 3:20-cv-00212-PRM Document 21 Filed 02/08/21 Page 25 of 30




Lindsey, 161 F.3d at 893 (quoting Sun Bank v. Pelican Homestead &

Sav. Ass'n, 874 F.2d 274, 276 (5th Cir. 1989)). A default judgment is

appropriate “only in extreme situations.” Id.

      Before entering a default judgment, the Court must consider

“whether material issues of fact are at issue, whether there has been

substantial prejudice, whether the grounds for default are clearly

established, whether the default was caused by a good faith mistake or

excusable neglect, the harshness of a default judgment, and whether

the court would think itself obliged to set aside the default on the

defendant's motion.” Id.; see also Lacy v. Sitel Corp., 227 F.3d 290, 292

(5th Cir. 2000) (“To determine whether . . . to set aside a default . . . we

. . . consider three factors . . . [:] whether the default was willful,

whether setting it aside would prejudice the adversary, and whether a

meritorious defense is presented.”) (cleaned up).

      In the present case, the Lindsey factors support Plaintiff’s request

for a default judgment. Defendants’ default is clearly established. See

infra, Part III.A. The Court deems Defendants’ default as an admission

of Plaintiff’s factual allegations. See Nishimatsu Const. Co., Ltd. v.




                                  25
      Case 3:20-cv-00212-PRM Document 21 Filed 02/08/21 Page 26 of 30




Houston Nat'l Bank, 515 F.2d 1200, 1206 (5th Cir. 1975) (A defendant,

“by his default, admits the plaintiff's well-pleaded allegations of fact.”).

     Relatedly, nothing in the current record suggests that Defendants’

default was the result of a good faith mistake, as Defendants have not

entered an appearance even as of the date of this Order. 5 This is a

quintessential example of a case when “the adversary process has been

halted because of an essentially unresponsive party.” Sun Bank, 874

F.2d at 276; cf. United States v. One Parcel of Real Prop., 763 F.2d 181,

183 (5th Cir. 1985) (holding that a default is not willful where the

defendant files an untimely response). Consequently, the Court

determines that Defendants’ default is willful.

     Moreover, rescission would not prejudice Defendants. There is no

indication that Defendants have altered their position in reliance on the

Release. See supra, Part III.B.3. Additionally, nothing in the present

record suggests that Defendants possess a “meritorious defense” that




5Plaintiff alleges that it “has conferred with Defendants regarding
the pendency of this lawsuit and has made attempts to settle this
matter by other means; however, Defendants have ceased
communicating with Plaintiff.” Mot. for Default J. 2.
                                  26
      Case 3:20-cv-00212-PRM Document 21 Filed 02/08/21 Page 27 of 30




could be asserted but for their default. Cf. One Parcel of Real Prop., 763

F.2d at 184 (considering the defaulting party’s defense as a reason for

setting aside a default judgment).

     For these reasons, the Court determines that a default judgment

is appropriate in this case.

           2.    Attorney Fees

     Finally, Plaintiff requests an award of attorney fees and costs.

Compl. 6; Resp. 3.

     Attorney fees are recoverable when provided for by statute or by a

contract between the parties. Tony Gullo Motors I, L.P. v. Chapa, 212

S.W.3d 299, 310 (Tex. 2006). Here, Plaintiff argues that an award of

attorney fees and costs is authorized pursuant to § 37.009 of the Texas

Civil Practice and Remedies Code. Compl. ¶ 29.

     Section 37.009 provides that a court “may award costs and

reasonable and necessary attorney[] fees as are equitable and just” in

an action for a declaratory judgment. Tex. Civ. Prac. & Rem. Code §

37.009 (2019). The decision to award attorney fees is discretionary and

turns on what the reviewing court determines is “equitable and just.”

Kona Tech. Corp. v. S. Pac. Transp. Co., 225 F.3d 595, 603 (5th


                                 27
      Case 3:20-cv-00212-PRM Document 21 Filed 02/08/21 Page 28 of 30




Cir. 2000) (quoting Unified Loans v. Pettijohn, 955 S.W.2d 649, 654

(Tex. App. 1997); accord Barshop v. Medina County Underground

Conservation Dist., 925 S.W.2d 618, 637–38 (Tex. 1996).

     In the present case, the Court is of the opinion that the equities

weigh against Plaintiff’s request for attorney fees. There is no

allegation that Defendants have failed to fulfill their promises under

the Note and the Security Instrument. Indeed, Plaintiff concedes that

Defendants have consistently made timely payments, even though the

Release, by its express terms, excused them from this obligation.

Compl. ¶¶ 15–16. Moreover, Plaintiff concedes that Defendants were

not responsible for the Release being recorded; the mistake was caused

by a third party that worked for Beneficial, Plaintiff’s predecessor in

interest. Id. ¶ 25. It follows that Defendants should not be forced to

bear the costs of correcting this mistake.

     Accordingly, the Court denies Plaintiff’s request for attorney fees

and costs.

     CONCLUSION

     For the aforementioned reasons, the Court concludes that the

Clerk of the Court properly entered the default of Defendants Eloy


                                 28
      Case 3:20-cv-00212-PRM Document 21 Filed 02/08/21 Page 29 of 30




Salgado and Raquel Salgado, and that Plaintiff is entitled to equitable

rescission of the Release, along with declaratory judgment to that effect.

In addition, the Court concludes that Plaintiff is not entitled to recover

attorney fees.

     Accordingly, IT IS ORDERED that Plaintiff U.S. Bank Trust,

N.A., as Trustee for LSF9 Master Participation Trust Motion for

Default Judgment (ECF No. 16) is GRANTED IN PART and

DENIED IN PART.

     IT IS FURTHER ORDERED that DEFAULT JUDGMENT is

hereby ENTERED IN FAVOR of Plaintiff U.S. Bank Trust, N.A., as

Trustee for LSF9 Master Participation Trust, and AGAINST Defendant

Eloy Salgado and Defendant Raquel Salgado pursuant to Federal Rule

of Civil Procedure 55(b)(2).

     IT IS FURTHER ORDERED that Plaintiff U.S. Bank Trust,

N.A., as Trustee for LSF9 Master Participation Trust requests for

attorney fees and costs is DENIED.

     IT IS FURTHER ORDERED that the document that was filed

in the Official Records of El Paso County, Texas on May 20, 2014, under

Instrument Number 20140031694 is NULL AND VOID.


                                 29
Case 3:20-cv-00212-PRM Document 21 Filed 02/08/21 Page 30 of 30
